Citation Nr: 1510825	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a bilateral ankle disorder. 

3.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, there is a Virtual VA paperless claims file that contains documents that are duplicative of those contained in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) reveals no documents with the exception of a pertinent February 2015 appellate brief. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required to afford the Veteran another VA examination and addendum opinion.  

The Veteran asserts that bilateral knee, bilateral ankle and bilateral foot disorders developed as a result of his military duties lifting heavy objects as a supply specialist in addition to completing multiple parachute jumps.  See May 2010 VA Form 9.

The Veteran was afforded a VA examination in May 2011 during which the examiner found the knees, ankles and feet to be normal upon physical examination.  Moreover, x-ray findings were normal.  The examiner opined that he could not resolve the issue of whether the Veteran's bilateral knee, bilateral ankle, and bilateral foot symptoms were related to service without resorting to mere speculation.  The examiner explained that there was no in-service documentation of injuries to the knees, ankles or feet from parachute jumps.  Moreover, he stated that current imaging studies of the knees, ankles, and feet were normal.
The Board finds the May 2011 VA medical examination is inadequate for a number of reasons.  First, the examination report lists the relevant lay and medical evidence of record; however, there is no indication that the examiner considered this evidence in rendering his opinion.  For example, it is unclear if the examiner contemplated the Veteran's lay reports of persistent knee, ankle, and foot pain.  See October 2007 VA treatment record.  Additionally, the examiner did not address a January 2008 X-ray report that noted lumbar spine degenerative disc disease and osteoarthritis, a July 2008 VA treatment record that refers to pre-patellar bursitis, and an August 2009 VA treatment record that notes degenerative joint disease and then lists chronic pain in the knees and ankles.  Thus, the VA examiner's determinations with respect to the absence of disabilities of the knees, ankles, and feet, appear inconsistent with post-service treatment records indicating disorders in these specific joints.  

Second, the examiner failed to discuss whether the Veteran's claimed disorders or symptoms were consistent with injuries sustained while performing his military duties as a supply specialist in addition to his numerous parachute jumps to obtain his Parachute Badge.  See DD Form 214.  The examiner simply concluded that there was no in-service documentation of injuries stemming from parachute jumps.  

Based on the foregoing, the Board finds that an examination and addendum medical opinion would be helpful in ascertaining the nature and etiology of the Veteran's bilateral knee disorders, bilateral ankle disorders, and bilateral foot disorders. 

Also, while on remand, the AOJ should ensure that all outstanding VA medical records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include records dated in and after August 2009 from the Fayetteville, North Carolina VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the above actions, schedule the Veteran for the appropriate examination to ascertain the nature and etiology of the Veteran's bilateral knee, bilateral ankle and bilateral foot disorders.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide determine whether there are disorders of the knees, ankles, and feet.  If the examiner does not find any current diagnoses, the prior diagnoses of record must be addressed.

Second, for each currently diagnosed disorder, if any, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each disorder manifested during the Veteran's military service or is otherwise causally or etiologically related to his service, to include heavy lifting as an armor supply specialist and parachute jumps with the 82nd Airborne 307th Combat Engineer Battalion.  See DD Form 214. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the purposes of this opinion, the examiner must presume that the Veteran has experienced some bilateral knee, bilateral ankle, and bilateral foot symptoms since separation from active service, despite not seeking treatment. 

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




